DAWKINS, J.
Plaintiff sequestered certain live stock and farm implements which he alleged belonged to defendant, and asserted a vendor’s lien thereon. Thereafter, while the property was still under seizure, plaintiff and defendant executed what was termed a settlement, by which the latter purported to convey to the former the property so seized, but the suit was not dismissed. Subsequently the third opponent intervened and claimed the ownership of certain of the property, and the opposition alone was tried below. There was judgment in favor of the opponent, and plaintiff has appealed.
*345Opinion.
[1] The issues of this case turn mainly upon questions of fact; that is, did the opponent actually purchase the property from the defendant before the seizure was made by the plaintiff? If so, then plaintiff’s vendor’s lien was lost and his suit must fail for he has seized the property of another.
[2] It would serve no good purpose to review the evidence, but suffice it to say that, after careful examination of the record, we can see no cause to reverse the finding of the trial court. Counsel for appellant say in their brief that tjiey are now in possession of facts which would change the result, but we cannot consider such matters here. If a proper ease exists, relief might be had in a proceeding to annul the judgment.
Eor the reasons assigned, the judgment appealed from is affirmed, at appellant’s cost.